UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 15, 2014 (April 15, 2014) Aly Energy Services, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 033-92894 75-2440201 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 3 Riverway, Suite 920 Houston, Texas 77056 (Address of principal executive offices) Registrant’s telephone number, including area code: 713-333-4000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE On April 16, 2014, Aly Energy Services, Inc. (the “Company”, “we”, “us” or “our”) filed a Current Report on Form8-K (the “Original Report”), reporting, among other things, the entry into an Asset Purchase, Stock Purchase and Merger Agreement (the “Centrifuge Acquisition Agreement”), dated as of April11, 2014, by and among the Company, Aly Centrifuge Inc., (a newly formed subsidiary of the Company), United Centrifuge USA, LLC (“United”), United Oilfield, Inc. (“UOI”), Canadian Nitrogen Services Ltd. (“CNS”), and various affiliates of United and the consummation of the transaction contemplated in the Centrifuge Acquisition Agreement on April 15, 2014. Pursuant to the Centrifuge Acquisition Agreement, we acquired the business conducted by United in the solids control and fluids management sectors of the oilfield services and rental equipment industry for a purchase price of approximately $25 million, as further described in the Original Report. The transaction (“United Acquisition”) consisted of the purchase of certain assets used by United that were owned by UOI and CNS, the purchase of certain of the membership interests of United and the merger of United with and into Aly Centrifuge Inc. This Current Report on Form8-K/A provides the financial statements and pro forma financial information required under parts (a)and (b)of Item 9.01 in connection with the United Acquisition. Item 9.01. Financial Statements and Exhibits. (a) Financial Statements of Business Acquired. The Independent Auditor’s Report and the financial statements listed below are set forth starting on page3 of this Form8-K/A. ● The audited balance sheets of United as of December31, 2013 and 2012 and the related audited statements of operations of United for the years ended December31, 2013 and 2012. (b) Pro Forma Financial Information. The unaudited pro forma consolidated balance sheet and the unaudited pro forma consolidated statement of operations of the Company as of and for the year ended December31, 2013 are set forth starting on page16 of this Form8-K/A. (d) Exhibits. ExhibitNo. Description Consent of UHY LLP 2 UNITED CENTRIFUGE USA, LLC FINANCIAL STATEMENTS DECEMBER31, 2 3 UNITED CENTRIFUGE USA, LLC FINANCIAL STATEMENTS DECEMBER 31, 2 CONTENTS Page Independent Auditor’s Report 5 Balance Sheets 6 Statements of Operations 7 Statements of Members’ Equity 8 Statements of Cash Flows 9 Notes to Financial Statements 10 4 2929 Allen Parkway, 20th Floor Houston, Texas 77019 Phone 713-960-1706 Fax 713-960-9549 Web www.uhy-us.com Independent Auditor’s Report To the Members United Centrifuge USA, LLC Dallas, Texas Wehave audited the accompanying financial statements of United Centrifuge USA, LLC (the “Company”), which comprise the balance sheets as of December31,2013 and 2012, and the related statements of operations, members’ equity (deficit), and cash flows for the year ended December 31, 2013 and the period from inception (February 28, 2012) through December 31, 2012, and the related notes to the financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of United Centrifuge USA, LLC as of December 31, 2013 and 2012, and the results of their operations and their cash flows for the year ended December 31, 2013 and the period from inception (February 28, 2012) through December 31, 2012, in accordance with accounting principles generally accepted in the United States of America. /s/ UHY LLP Houston, Texas April 7, 2014 5 UNITED CENTRIFUGE USA, LLC BALANCE SHEETS December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Unbilled receivables Prepaid expenses and deposits Advances to related parties TOTAL CURRENT ASSETS PROPERTY, PLANT AND EQUIPMENT, net TOTAL ASSETS $ $ LIABILITIES AND MEMBERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Line of credit $ $
